Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to William Short, 21 July 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas
To: Short, William



Amsterdam 21 July 1791
Sir

We have your respected favor of 15 Instant, in consequence of which We have confirmed to Messr. Hogguer Grand & Co. our having received your Order to pay them f500,000.—.—. on account of the U.S. and our readiness to fulfill it. They will apply to us for the Money so soon as they shall be authorized by the Commissaries of the Treasury; When We will endeavor to fix the Exchange at a just and equitable rate.
There are some Truths difficult to be seized and especially at a Distance: This is the case, with the American Bonds being at present only at par in very small Quantities, and obtainable in Numbers at 99½ per Cent; Such a State of Things, while far from having any bad We have none but the best and most encouraging News of the Government and Finances of that Country, baffles all reasoning, entirely overturns your Hypotheses grounded upon the Price of Bonds at 100 per Cent, and is almost impossible to be impressed unto the Conviction of any Persons not well acquainted with our Local, altho’ It is perfectly visible and feelingly experienced by the Holders of these Effects. In these Circumstances, to secure a Loan at any rate would be an hard Task, We however hope It will still be possible to have one undertaken after the Middle of next Month; But We cannot consent to any Reduction in the Charges, after their having been reduced by you to the very lowest pitch, below what they ought to have been in reason & Justice, or than the Custom of this Place has sanctioned to Transactions of this Nature.
As any thing interesting will occur, We shall not fail communicating it to you, in the Interim We are with great Esteem and Respect
Sir   Your most obedient and very humble Servants
Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard


Les Obligations sur le Liquidated debt ont emalemt. decliné, ceux de 5½ ⅌ Cd’interêt j’achettent a 99½ ⅌ Ct.
Willm. Short Esqr. Paris.
